Citation Nr: 1519833	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  11-27 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right foot injury and mass (variously diagnosed), to include as secondary to service-connected right-foot immersion.

2.  Entitlement to an initial (compensable) rating for bilateral hearing loss.

3.  Entitlement to a total disability evaluation on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel

INTRODUCTION


The Veteran, who is the appellant, served on active duty from March 1968 to August 1970, to include service in the Republic of Vietnam from February 1969 to November 1969.  His military occupational specialty (MOS) was as a tank crewman.  He was awarded the Republic of Vietnam Cross of Gallantry and Vietnam Campaign Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from Rating Decisions dated in September 2009, April 2010, and June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.  

In his written brief presentation submitted in April 2015, the Veteran's representative included a waiver of initial consideration by the RO of additional evidence submitted following certification of the Veteran's appeal to the Board in September 2013.  Hence, this additional evidence is accepted for inclusion in the record, and referral to the RO for review is not necessary.  38 C.F.R. § 20.1304(c) (2014).  

The issues of entitlement to an initial (compensable) rating for bilateral hearing loss and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  



FINDINGS OF FACT

1.  Symptoms of a right foot injury and mass were not chronic in service.

2.  Symptoms of a right foot injury and mass were not continuous since service.

3.  Degenerative joint disease did not manifest to a compensable degree within one year of the Veteran's separation from service.  

4.  The Veteran's right foot disability, diagnosed as fibroma, heel spurs, tinea pedis, ganglion cyst, and degenerative changes, is not causally or etiologically related to service, to include any injury or event therein.

5.  The Veteran is currently service connected for right foot immersion.

6.  The Veteran's right foot right foot injury and mass (variously diagnosed), are not proximately due to or worsened by his service-connected right foot immersion.


CONCLUSION OF LAW

The criteria for service connection for right foot injury and mass (variously diagnosed), to include as secondary to service-connected right foot immersion, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially-complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473, 484-85 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

A notice letter issued in June 2009 (prior to the initial denial of the Veteran's claim in September 2009)  fully satisfied VCAA notice requirements.  The RO apprised the Veteran of the information and evidence necessary to substantiate his claim for service connection, what information and evidence he was to provide, and what information and evidence VA would attempt to obtain on his behalf.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established, all of which satisfied Dingess notice requirements. 

VA's duty to assist has also been met.  The claims file contains all available evidence pertinent to the claim.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the claim and the record contains sufficient evidence to make a decision on the claim.  The service treatment records (STRs) are included in the claims file, and available post-service treatment records identified as relevant to the Veteran's claim have been obtained or otherwise submitted.  

In this case, VA  provided the Veteran with VA examinations of the feet in July 2004 and July 2009.  The Veteran has not contended that the examinations were inadequate.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Viewed as a whole, the examination reports and rendered medical opinions reflect that the relevant medical history was reviewed, all relevant testing was performed and findings advanced, and were supported by adequate rationales.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  See Smith v. Gober, 14 Vet. App. 227 (2000), affd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Applicable Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires:  (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.303(b), an alternate method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a) (2013) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate:  (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a). 

The Veteran's diagnoses of right foot plantar fibromatosis, hyperkeratosis plantaris, heel spurs, tinea pedis, and ganglion cyst are not listed as "chronic diseases" under 38 C.F.R. § 3.309(a).  Therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not for application in those instances.  Walker, 708 F.3d at 1336-38.  However, arthritis (to include degenerative joint disease) is listed under section 3.309(a), so the presumptive provisions of chronicity and continuity apply for that specific disease.  Id.  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson in reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ([T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

III.  Analysis-Service Connection for a Right Foot Injury and Mass (Variously Diagnosed), to Include as Secondary to Service-Connected Right-Foot Immersion

The Veteran filed his claim for a right foot injury in May 2009.  He claims that he incurred the injury while repairing an M-48 "track" in 1969, and that he has no other information or evidence to give VA to substantiate his claim.  (Statement, received June 2009).  He avers that he is unable to stand for long periods of time or live an active lifestyle due to swelling and pain in his right foot.

The Veteran's STRs, to include his December 1967 enlistment and August 1970 discharge examinations, are silent as to a foot injury or mass.  The Veteran was treated in June 1969 for water immersion for his feet (for which service connection has been granted).  He was diagnosed with hyperkeratosis primaris and plantaris in that same month.

Post-service evidence includes the report of  a VA examination conducted in July 2004.  The Veteran complained of fatigue at rest, when walking, and when standing.  His claimed disorders included immersion foot and plantaris.  Examination showed skin lesions covering 3 percent of the whole body.  The lesions were not associated with a systemic disease.  Examination of the right foot revealed tenderness.  The diagnosis was bilateral heel spurs and immersion foot.  

Upon VA outpatient clinical evaluation in December 2008, the Veteran presented with a painful mass on the plantar surface of the right foot.  Examination revealed a 3.0 cm. x 2.0 cm. palpable mass upon the plantar aspect of the right foot.  The assessment was stable tinea pedis and fibroma of the right foot.

Following the filing of the Veteran's claim or service connection for a right foot injury in May 2009, he was afforded a VA examination in July 2009.  At that time, he reported problems with his feet while serving in Vietnam (immersion foot with tinea pedis and peeling and cracking skin), which was ongoing.  The Veteran reported pain upon walking, and that he treated his feet with lotion.  The examiner diagnosed hyperkeratosis plantaris, covering 50 percent of both feet and 1 percent of the total body surface, and fibromatosis of the right foot, measuring 1.5 cm. in length and 1.0 cm. in width.  The examiner concluded that the hyperkeratosis plantaris dated back to Vietnam, therefore, it was at least as likely as not the same condition for which the Veteran was treated on active duty.  However, the fibromatosis of the right foot was found to be unrelated to the condition for which the Veteran was treated while on active duty.  

A VA physician's note dated in November 2009 assessed improved fibroma of the right foot.  A March 2010 VA physician's note indicated a 1.0 cm. x 1.0 cm. palpable mass at the plantar aspect of the right foot.  Improved fibroma of the right foot was again assessed.  A ganglion cyst of the right foot was assessed following January 2011 VA physician's evaluation.  In March 2011, the cyst was found to be improved.  

In January 2012, the Veteran presented for VA podiatry consultation with complaints of a painful mass on his right foot.  He was assessed with ganglion cyst, right hallux, and compression stockings, bilateral.  Following July 2012 VA podiatry evaluation, the Veteran was assessed with ganglion cyst, right hallux, and compression stockings, bilateral.  A January 2013 VA podiatry note assessed ganglion cyst, right forefoot versus neuroma versus capsular teat and compression stockings, bilateral.

Records received from the Social Security Administration (SSA) include records from the Audie Murphy VA Hospital.  These encompass X-ray examination of the right foot, conducted ini October 2008.  The impression was degenerative changes in the first metatarsophalangeal (MTP) joint with a small inferior calcaneal osteophyte.  Also included was a magnetic resonance imaging (MRI) report of the right foot, conducted in November 2008.  The impressions were:  (1) findings compatible with epidermoid or ganglion cyst along the plantar subcutaneous soft tissues of the forefoot, adjacent to, or arising from, the medial bundle of the plantar fascia; (2) degenerative changes of the hallux metatarsophalangeal (MTP) and hallux sesamoid subchondral articulations; and (3) osteochondral lesion versus cystic change along the posterolateral talar dome.  

1. Direct Service Connection

The Board finds that the Veteran has multiple diagnoses of right foot disorders, to include fibroma, heel spurs, tinea pedis, ganglion cyst, and degenerative changes.  Hence, he satisfies the requirement for a current disability.  However, upon review of all the evidence, the Board finds that the preponderance of the evidence reveals that the Veteran is not entitled to service connection for a right foot injury and mass (variously diagnosed).  

First, there is no finding during service in the medical records of any of the currently-diagnosed right foot disorders (to include fibroma, heel spurs, tinea pedis, ganglion cyst, and degenerative changes).  Thus, they provide evidence against a finding of chronic symptoms of a right foot injury or mass during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803 (7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the STRs as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

The Board notes that the Veteran reported in written statements that he injured his right foot during service while working on a vehicle.  He did not indicate that he sought any treatment for the right foot, and the service treatment records reflect that no such treatment was requested or provided.  In addition, upon separation, examination of the Veteran revealed that his feet were not noted to be abnormal, while manifestations of other abnormalities were indicated.  As such, even if the Veteran injured his foot during service, it was not abnormal upon separation.

In addition, when he was examined in July 2004, the Veteran reported that, while his foot problems began in 1969, he had no history of trauma to the feet.  This contradicts his more recent assertions that he injured the right foot during service.  As such, the history that the Veteran provides of having injured his right foot during service is inconsistent with his own earlier statements.  As such, the Board finds that these statements are not credible.  There is no other evidence that the Veteran suffered injury or trauma to his feet in service other than that for which he is already awarded service connection.  

Next, the Board finds that a right foot injury or mass was not diagnosed until the July 2004 diagnosis of right heel spurs.  This was over three decades subsequent to the Veteran's discharge from service in 1970.  See Buchanan, 451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  

Finally, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran has not-despite being afforded opportunities-provided either medical evidence and/or an opinion demonstrating a relationship between any current right foot injury or mass, variously diagnosed, and an injury or event in service.  While he is competent to report symptomatology (such as pain) he does not have the requisite medical expertise to provide a link between a current right foot disorder and service.  Indeed, a veteran is competent to report symptoms which come to him or her through senses, because this requires only personal knowledge, not medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 308-10.

The evidence is devoid of a competent opinion or nexus linking a current right foot disorder, variously diagnosed, to service.  To the extent that the Veteran may claim a current right foot disorder is related to service, as a layperson, he is not competent to offer an opinion regarding the etiology of such disorder under the facts in this case, where there is an absence of in-service injury or disease or even a factual basis of symptoms in service or for many years subsequent to service.  See Jandreau, 492 F.3d at 1377.  

Therefore, in consideration of the foregoing, the Board concludes that the preponderance of the evidence weighs against the claim.  There is no credible evidence of an in-service right foot injury other than the one for which the Veteran is already awarded service connection.  Since that element needed for direct service connection is not shown, the preponderance of the evidence is against the claim, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

2. Secondary Service Connection

The Board will also address whether the Veteran's current right foot injury or mass is related to his service-connected immersion of the feet.  While the Veteran has contended that a current right foot injury or mass is related to his service-connected immersion of the feet (see Notice of Disagreement (NOD) received in October 2009), he has not specifically indicated how such disorder is alleged to be related to the service-connected immersion of the feet.  Regardless of the Veteran's contentions on this matter, the evidence has not shown that the Veteran has the medical knowledge, training, or experience to be able to render a competent medical opinion regarding the etiology of a current foot disorder, variously diagnosed, or its relationship to the service-connected immersion of the feet.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  A competent medical opinion on how a current foot injury or mass is related to the service-connected immersion of the feet requires expert understanding of anatomy and the largely unseen, unobservable mechanics within the musculoskeletal system.  

As the record does not reflect that the Veteran has such understanding or ability to relate one foot disorder to another, the Veteran's contention regarding the relationship between a current right foot injury or mass (variously diagnosed) and his service-connected immersion foot does not have probative value.  Furthermore, there is no competent medical evidence the right foot injury or mass is proximately due to, or worsened in severity by, the service-connected immersion foot.  

In sum, review of STRs, post-service treatment records, and the July 2009 VA examination weigh against finding that there is a relationship (either causation or aggravation) between a current right foot injury or mass (variously diagnosed) and the service-connected immersion foot.  Therefore, service connection for a right foot injury or mass based upon a secondary theory of entitlement is not warranted.  38 C.F.R. § 3.310(a).  

Because the preponderance of the evidence is against the claim as to both direct and secondary service connection theories, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102


ORDER

Service connection for right foot injury and mass (variously diagnosed), to include as secondary to service-connected right-foot immersion, is denied.


REMAND

The Board has determined that remand of the Veteran's claims for an initial compensable rating for bilateral hearing loss and for a TDIU is warranted.  

Review of the evidence of record shows that, in his NOD received in February 2014, the Veteran stated with respect to his hearing loss that "MY CONDITION HAS WORSEN[ED] IN SEVERITY."  Additionally, in his written brief presentation submitted in April 2015, the Veteran's representative indicated that the Veteran "has reported increased difficulty hearing."  These contentions were all made subsequent to the Veteran's most recent VA audiological evaluation in March 2010.  The Board concludes that the Veteran's increased rating claim must be remanded for the Veteran to be scheduled for an updated VA examination to determine the current severity of his service-connected bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 38 C.F.R. § 3.327(a) (2014) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").

Additionally, remand of the Veteran's claim for a TDIU is also necessary, because a decision on the claim for an increased initial (compensable) evaluation for hearing loss could affect the outcome of the Veteran's claim of entitlement to a TDIU.  Therefore, the two claims are inextricably intertwined and the issue of entitlement to a TDIU must be remanded.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain updated VA treatment records and associate them with the claims file.

2. The AOJ should afford the Veteran the appropriate VA examination in order to assist in determining the current level of severity of the bilateral hearing loss disability.    

3. After all indicated development has been completed, the AOJ should review the case again based upon the additional evidence and readjudicate all claims remaining on appeal, including the claim for a TDIU.  If any benefit sought is not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


